The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grundei et al., DE 199 31 670 C1.  Figures 1-3 illustrate a first threaded coupler 6 and 11 (leftmost portion of Figure 3) including an elongated stem 1 and 4-5 extending therefrom, a housing 1 (right part in Figure 3) with an axial through-bore (machine translation: page 4, first and last full paragraphs), and a second threaded coupler 7 and 10 (Figure 2) on the joint ball 4 of the housing 1 (ibid.: paragraph bridging pages 3 and 4; page 5, first three paragraphs), with both couplers capable of threadingly engaging additional endoprosthetic devices 1 (ibid.: page 3, first full paragraph) and the couplers being rotatable relative to one another (ibid.: paragraph bridging pages 2 and 3; page 3, last full paragraph; page 5, third and fourth paragraphs).  Endoprosthetic bone segments are located wholly internal to a patient (ibid.: page 1, second and third paragraphs; page 2, second and fourth paragraphs; page 4, last full paragraph; etc.).  Regarding claim 15, a third or fourth component 1 includes cavities and threads (i.e., elements 6 and 7) at opposite ends.  Regarding claim 18, the openings defined by the “net-like or lattice-like sheath” ibid.: page 4, last full paragraph) are capable (MPEP § 2114) of attaching sutures and soft tissue, whether or not such was the intent.
Claim 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundei et al., DE 199 31 670 C1.  Regarding claim 16, a Morse taper would have been an obvious substitute for one or more ball joints at relatively straight portions of middle and lower femur regions and would have been an obvious addition in order to facilitate anchorage of a prosthetic femoral head for patients with excessive osteoporosis in the natural head of the femur (machine translation: page 3, lines 1-3).  Regarding claim 17, metal would have been an obvious material selection for bone implants, and since “bone material can grow for the permanent fixation of the implant in the surrounding cancellous bone” (ibid.: page 4, last full paragraph), the device is capable of attaching to soft tissue growth.  Regarding claims 19-20, threaded couplers 7 having a hex feature would have been obvious in order to better engage with a tool for threadingly inserting a coupler 7 into a respective threaded sleeve 6, and since the housing may alternatively be viewed as comprising two components 1, such a hex feature would then separate proximal and distal ends of the overall housing.
Claims 1, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mor, WO 2005/087142 A2, in view of Hoch et al., EP 0 768 066 A2.  Mor discloses a first coupler including an elongated stem 18, a housing 20 with an axial bore for receiving the stem 18 (Figure 3; paragraph bridging pages 2 and 3), sleeves or bearing elements 22 for reducing relative rotational friction (page 3, lines 8-10), a distal fastener 26 (page 3, lines 12-16), and an external threaded coupler on the distal end of housing 20 (Figures 1 and 2; page 3, lines 19-20) capable (MPEP § 2114) of screwing into an additional complementarily threaded endoprosthesis device, whether or not such was the intent.  The bearing elements 22 taking the form of proximal 18 and 20.  An external threading on the neck 16 of the first coupler would have been obvious from Figure 2 of Hoch et al. in order to facilitate selection of a suitable prosthetic joint bearing material such as ceramic (abstract: first sentence; machine translation: paragraphs 0005-0006) having an advantageous fixation (ibid.: paragraphs 0003-0004, 0008-0012, 0018), with further motivation (to combine) provided by both teachings being directed towards hip joint femoral components.
	Regarding claims 5-6 and 15-16, the Hoch et al. ball head 1, for example, has a Morse taper and a threaded distal end cavity (Figure 2) capable of engaging a neck endoprosthesis component.  Regarding claims 7-8 and 17-18, a porous mesh metal surface (quite common in the art) would have been obvious from the expressed need to adhere to bone (Mor: page 3, lines 4-5), with soft tissue growth capable of at least indirect attachment via intervening bone, and with the mesh structure capable of supporting suture attachments.  Regarding claims 9-10 and 19-20, a hex feature would have been obvious in order to facilitate installation and replacement of the bearing elements 22 and/or the biasing device 26 of Mor.
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mor in view of Hoch et al. as applied to claims 1 and 11 above, and further in view of Maale et al., WO 2012/051552 A2.  Mor contemplates “elastomeric bands or rings” (page 3, line 15) but lacks mention of lobe rings.  However, such were known in the art (Maale et al.: Figures 4A and 4B; paragraph 0021: lobe ring 406 with tab or ramp feature 410; groove feature 422 in a housing wall) and would have been an obvious supplement in order to limit the extent of relative rotation .
	Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the altered scope of the claims.  Therefore, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774